Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-40 are pending. 

Applicant's election with traverse of Group I, Claims 1-16, 19, 38-40, drawn to a surface having reduced antigenicity and non-specific binding comprising: a surface comprising a plurality of poly[oligo(ethylene glycol) methyl ether methacrylate (POEGMA) polymers comprising a poly(methyl methacrylate) backbone and a plurality of side chains covalently attached to the backbone, each side chain comprising 1 to 9 ethylene glycol monomers repeated in tandem and terminating with an alkoxy moiety that read on monomers of di(ethylene glycol) methyl ether methacrylate (EG-2-OME) and a glass surface, filed Oct 31, 2022, is acknowledged.  

The traversal is on the grounds that there would be no serious search or examination burden if restriction were not required because prior art applicable to one is likely applicable to the others, and an excessive number of search queries would not be necessary if all the inventions were examined together. Applicants further submit that examining all the inventions together would be more efficient for both the applicant and the US Patent office. 

Upon reconsideration, the species restriction and the method of Group II are hereby withdrawn.  

Claims 1-40 are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional applications 62/899,353 filed September 12, 2019, 62/270,401 filed December 21, 2015, 62/310,534 filed March 18, 2016, 62/329,800 filed 04/29/2016 and 62/407,403 filed Oct 12, 2016 is acknowledged. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 16/064,424, 62/899,353, 62/270,401, 62/310,534, 62/329,800 and 62/407,403, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications do not disclose the surface is a material as per claim 17, wherein the surface material comprising glass, plastic, metal, ceramic, textile or paper as per claim 19 or a surface coated with a plurality of POEGMA polymers as per claims 38-40.  Therefore, for the purposes of applying prior art, the effective filing date of claims 17, 19 and 38-40 is September 9, 2020, the date that the present application was filed.  The invention of claims 1-16 was described in 62/329,800 filed April 29, 2016.  Therefore, the effective filing date of claims 1-16 is April 29, 2016, the date that provisional application 62/329,800 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-19, 38-40 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 31, 2022, July 27, 2022, May 3, 2022, February 8, 2022, December 10, 2021, Oct 15, 2021, August 3, 2021, April 26, 2021, December 28, 2020, Oct 27, 2020 and September 29, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on Oct 23, 2020.  These drawings are acceptable.

Specification
The second substituted specification filed November 11, 2020 has been entered. 
The disclosure is objected to because of the following informalities:  “USSUFACES” at page 1, line 1 should have been “SURFACES”.   
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claims 1 and 20 are objected to because of the following informality:  the open [ in “poly[oligo(ethylene glycol) methyl ether methacrylate (POEGMA)” does not have a corresponding close ].  
Claim 4 is objected to because of the following informality: the word “surface” is missing in “wherein the is non-antigenic”.
Claims 21-38 are objected to because of the following informality: “clauses 20-“ should have been “claim 20”.
Claims 13 and 30 are objected to because of the following informalities:  “(EG-3-OMe)” should have been “ (EG-2-OMe)” because di(ethylene glycol) methyl ether methacrylate.  The same issue is noted in non-elected claim 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12, and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 29 are indefinite and confusing in the recitation of plural “monomers” of ethylene glycol methyl ether methacrylate and singular ethylene glycol in (EG-1-OMe)” in the claims.  Amending the claims to recite “monomer” would obviate this rejection. 
Regarding claims 21-38, the recitation of "any one of clauses 20-” is indefinite because it is unclear the surface coated with a plurality of POEGMA polymers is made by which method of “any one of clauses 20-“.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20090247424 (published Oct 1, 2009; PTO 892).
The specification does not define “clauses 20-“. 
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 38 has been interpreted as a surface coated with a plurality of poly(oligo(ethylene glycol) methacrylate) (POEGMA) polymer by any method. 
Regarding claim 38-39, Chilkoti teaches glass surface or substrate having a surface portion coated with a plurality of poly(oligo(ethylene glycol) methacrylate) (POEGMA) polymer and a plurality of branches or brushes (aka side chains) that limits protein adsorption from solution, see entire document, para. [0021], FIG. 1 and 2, [0102], claim 1, in particular.   

    PNG
    media_image1.png
    451
    594
    media_image1.png
    Greyscale

Chilkoti teach that we chose to use a poly(oligo(ethylene glycol) methacrylate) (aka POEGMA) polymer brush as the microarray substrate because it can be conveniently grown on glass as a high-density brush that limits protein adsorption, see para. [0096].   The procedure (SI) is used to grow the POEGMA brushes on glass is summarized in FIG. 2. Ellipsometry in air of POEGMA brushes grown on oxidized silicon wafers under identical conditions indicated a POEGMA thickness of 105.+-.2 nm. 
The brush polymers are, in general, formed by the polymerization of monomeric core groups having a protein-resistant head group coupled thereto, see para. [0051].  Example of protein-resistant head group include poly(ethylene glycol), or “PEG”, consisting of from 3 to 20 monomeric units, see para. [0067].  The poly(OEGMA) or POEGMA is terminated with methoxy moiety, see para. [0071]. 
Claim 40 is included as “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Thus, the reference teachings anticipate the claimed invention. 
Conclusion
The closest prior art is Hu et al (Biomaterials 47: 13-19, 2015; PTO 892).  However, Hu does not teach the side chains of POEGMA, each comprises 1 to 9 ethylene glycol monomers repeated in tandem and terminated with an alkoxy, e.g., methoxy, ethoxy, or propoxy moiety.  Further, Hu does not teach surface of material such as glass, plastic, metal, ceramic, textile or paper. 

Claims 2-3, 5-11 and 14-19 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of base claim is obviated by claim amendment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644